BarNes, J.
(dissenting in part). Under the liberal rules for the construction of pleadings which this court has adopted and which it generally follows, it should be held that the complaint in this case contains sufficient by way of averment to state a cause of action for damages for false representations. The complaint alleges that defendant repeatedly informed the plaintiff that the note had not been collected, and, further, that she did not know that it had been collected until November, 1910, whereupon demand was made, etc. The implication may fairly be drawn from these averments that plaintiff did not bring her action within the six-year period because of the false representations. If this is true, she necessarily relied on them, and the. order should be reversed.